  Case 3:19-cv-00688-JAG Document 30 Filed 12/20/19 Page 1 of 2 PageID# 450



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                RICHMOND DIVISION


 JOE ALEXANDER,

                       Plaintiff,

                v.                                    Case No. 3:19-cv-00688-JAG

 DIET MADISON AVENUE, JEAN
 BATTHANY, DANI HURT, MARA BUTA,
 ADWEEK, LLC, AND PATRICK COFFEE,

                       Defendants.


                     ADWEEK DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6), Local Civil Rule 7,

and, to the extent Virginia law applies, the immunity provided by Virginia Code § 8.01-223.2,

Defendants Adweek, LLC and Patrick Coffee (collectively, “Adweek”), by and through

undersigned counsel, move this Court for an Order dismissing this action for the reasons set forth

in the accompanying Memorandum of Law.

       WHEREFORE, Adweek respectfully requests that the Court grant this Motion and enter

an Order dismissing this action.

                          MEET AND CONFER CERTIFICATION

       Pursuant to Local Civil Rule 7(E), undersigned counsel hereby certify that counsel for

Adweek met and conferred telephonically with counsel for Plaintiff Joe Alexander on November

19, 2019 and by email on December 17 and 18, 2019. Counsel for Plaintiff advised that Plaintiff

was unwilling to withdraw the Amended Complaint or any of its claims.
 Case 3:19-cv-00688-JAG Document 30 Filed 12/20/19 Page 2 of 2 PageID# 451



Dated: December 20, 2019                Respectfully submitted,

                                        BALLARD SPAHR LLP

                                        By /s/ Matthew E. Kelley
                                           Matthew E. Kelley, Va. Bar No. 84045
                                        1909 K Street NW, 12th Floor
                                        Washington, DC 20006-1157
                                        Phone: 202-661-2200
                                        Fax: 202-661-2299
                                        kelleym@ballardspahr.com

                                        Michael Berry (pro hac vice)
                                        1735 Market Street, 51st Floor
                                        Philadelphia, PA 19103
                                        Phone: 215-988-9773
                                        Fax: 215-865-8999
                                        berrym@ballardspahr.com

                                        Thomas B. Sullivan (pro hac vice)
                                        1675 Broadway, 19th Floor
                                        New York, NY 10019
                                        Phone: 212-850-6139
                                        Fax: 212-223-1942
                                        sullivant@ballardspahr.com

                                        Counsel for Defendants
                                        Adweek, LLC and Patrick Coffee
